 

Exhibit 10.35

 



LEASE AGREEMENT

 

CONCLUDED BETWEEN

 

The Unregistered Partnership CALDERARI & SCHWAB, Schloss-Strasse 8a, 2560 Nidau

 

- Lessor -

 

AND

 

STAAR Surgical AG, Hauptstrasse 104, 2560 NIDAU

 

- Lessee -

 

1.Leased property

 

The Lessee rents the following spaces in the property Hauptstrasse 104, 2560
Nidau

 

Office space measuring 150 m2, separated into four individual offices with
separate entrance area, including two WC on the first floor.

 

2.Lease start date

 

The lease starts on March 1, 2007.

 

3.Lease term

 

The lease term is fixed until October 31, 2008.

 

If the option is not exercised and if neither of the two parties give notice by
April 30, 2008, the lease contract will be extended by 1 year, after expiration
of the fixed lease term. The notice period is always 6 months and must be
adhered to.

 

 

 

  

3.1Option right

 

The Lessee has an option right of 1 x 3 years.
The Lessee must indicate in writing at least 6 months prior whether it elects to
exercise its option right.

 

3.2Every time another lessee vacates a space in the property, the Lessee has the
option to move into the vacated space. If the Lessee elects to exercise this
option, the Lessee may withdraw from this contract before its expiration as part
of the exercised option.

 

4.Net lease amount

 

The net lease amount is CHF 21,000.00 annually.

 

4.1The net lease amount of CHF 21,000.00 annually is tied to the consumer price
index BIGA as of March 1, 2007.

 

After March 1, 2007, the net lease amount may be adjusted once by the full
percentage change in the index on each January 1, regardless of the fixed lease
term of the contract, at the request of either party. The first adjustment may
take place no earlier than January 1, 2008.

 

4.2Incidental expenses

 

Advance payments for heating costs, electricity costs in the common spaces,
boiler costs, water charges, waste water and waste removal charges, if any, for
which the Lessor will provide an account statement each April 30, amount to CHF
200.00 per month. 

The amount charged is based on the leased square meters.

 

5.Usage of the leased property

 

5.1The leased property is being used as office space. The Lessee must request
the Lessor's approval in the event of any changes to the intended purpose of the
space.

 

 2 

 

  

5.2.Maintenance

 

The Lessee is obliged to keep the property clean and in order. Annual repairs
that do not exceed 2% of the annual lease amount must borne by the Lessee.

 

If damage is detected in or on the leased property, the Lessee is required to
limit the damage as much as possible, either by taking immediate measures at its
own expense or by immediately notifying the Lessor.

 

The Lessee must permit repairs, minor finishing work or required changes to the
leased property and the entire property without claims for compensation.

 

The Lessee is fully responsible for carrying out the following repair work.

 

-Repairs of elevator straps, tapes or ropes of shutters and sun shades.



-Replacement of electrical switches, outlets, fuses, light bulbs (also of the
lighting fixtures belonging to the building on a pro rata basis), water taps and
door locks)



-Unclogging of pipes, sinks, toilets, washing facilities, etc.



-Repair or replacement of seals on radiators or other equipment.

 

5.3House regulations

 

The Lessee undertakes to show reasonable consideration for other lessees and
neighbors in every respect and to comply with the applicable house regulations.

 

5.4Sub-leasing

 

Sub-leasing of the spaces is only permitted with the express consent of the
Lessor.

 

5.5Accessibility of the leased property

 

The Lessor has the right to enter the leased premises with prior appointment at
any time in order to safeguard its interests.

 

 3 

 

  

6.Insurances

 

6.1The Lessee is expected to reasonably insure all machines, furnishings,
furniture, goods and generally all items located in the leased space at its own
cost against theft, fire, explosion and water damage, including all risks in
connection with its operations, and the Lessee is in particular expected to
provide insure cover for tenant liability.
The Lessee is liable for all consequences of potential non-compliance with this
obligation with the Lessor being fully compensated.

 

7.Company signs and lettering

 

7.1Installation and execution

 

The Lessee may only put up company signs and lettering with the prior consent of
the Lessor at the indicated location. The Lessor is responsible for deciding its
type and design, particularly with regard to the arrangement, order, size,
color, format and material.

 

7.2Costs

 

The costs for new lettering or changes must be borne by the Lessee. The Lessee
is also responsible for any costs arising from potential removal and
reattachment due to a change of lessees.

 

8.Changes to the leased property

 

8.1.Approval

 

Changes to the leased property are only permissible with the express written
approval of the Lessor.

 

9.Return of the leased property

 

9.1Cleaning

 

The leased property must be returned in a clean and generally orderly state.

 

9.2.Damage

 

The Lessee is liable for any damage that is not the result of normal wear and
tear. Such damage must be repaired by the Lessee by the end of the leasing
relationship.

 

 4 

 

  

9.3Repairs

 

Repairs should be carried out according to the practices of the Property and
Home Owners Association (Grund- und Hauseigentümerverband) of Biel and
surrounding areas.

 

10.The Lessee has the right to have the present lease contract entered in the
land register at its own cost.

 

11.Jurisdiction

 

11.1The parties agree on Nidau as the jurisdiction in the event of any disputes.

 

11.2The Swiss Code of Obligations (Schweizer Obligationenrecht) applies for all
liabilities arising under this lease contract.

 

This contract has been executed in triplicate. One copy each is held by the
Lessor and the Lessee and one copy is intended for the land registry office.

 

The Lessee:   The Lessor:       /s/   /s/       Philippe Subrin   Walter Schwab
      /s/   /s/       Hans Martin Blickensdörfer   Enzo Calderari       STAAR
Surgical AG   Unregistered Partnership           CALDERARI & SCHWAB       Nidau,
[handwritten] June 11, 2007   Nidau,

 

 5 

 